
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



LONG-TERM INCENTIVE PROGRAM
PERFORMANCE UNIT AWARD
(200    -200    Performance Period)


        This Performance Unit Award is made to NAME on this the            day
of            , 200    , by THE HOME DEPOT, INC., a Delaware corporation.


W I T N E S S E T H:


        WHEREAS, the Company has adopted The Home Depot, Inc. 1997 Omnibus Stock
Incentive Plan which is administered by the Committee; and

        WHEREAS, Executive is an officer and employee of the Company and is
eligible to receive Performance Unit Awards under the Plan; and

        WHEREAS, the Committee approved Executive as an LTIP participant for the
200    -200    Performance Period; and

        WHEREAS, the LTIP is the vehicle for establishing Performance Objectives
for Performance Unit Awards under the Plan; and

        WHEREAS, to comply with the terms of the Plan and to further the
interests of the Company and Executive, the Company herein sets forth the terms
of such award as follows:

        1.    Definitions.    As used herein, the following terms shall be
defined as set forth below. Unless the context otherwise requires, capitalized
terms used in this Award and not otherwise defined herein shall have the
meanings set forth in the Plan.

        (a)   "Average EPS Growth" means the average increase in the Company's
EPS over the Performance Period, determined by averaging the percentage increase
in EPS for each fiscal year in the Performance Period. The Committee shall
certify Average EPS Growth as soon as practicable after the end of the
Performance Period.

        (b)   "Award" means the Performance Unit Award to Executive as set forth
herein, and as may be amended as provided herein.

        (c)   "Beginning EPS" means EPS for the fiscal year immediately
preceding the Performance Period.

        (d)   "Board" means the Company's Board of Directors.

        (e)   "Committee" means the Leadership Development and Compensation
Committee of the Board.

        (f)    "Common Stock" means the Company's $.05 par value common stock.

        (g)   "Company" means The Home Depot, Inc., a Delaware corporation, with
offices at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

        (h)   "Disability" means Executive's inability to substantially perform
his employment duties with the Company, with reasonable accommodation, as
evidenced by a certificate signed either by a physician mutually acceptable to
the Company and Executive or, if the Company and Executive cannot agree upon a
physician, by a physician selected by agreement of a physician designated by the
Company and a physician designated by Executive; provided, however, that if such
physicians cannot agree upon a third physician within thirty (30) days, such
third physician shall be designated by the American Arbitration Association.

        (i)    "Ending EPS" means EPS for last fiscal year of the Performance
Period.

--------------------------------------------------------------------------------






        (j)    "EPS" means, for a fiscal year, the Company's diluted earnings
per share of Common Stock, as set forth in the Company's Annual Report on
Form 10-K for such fiscal year as filed with the Securities and Exchange
Commission. If the Company repurchases any outstanding shares during the
Performance Period, the EPS calculation will exclude the impact of the share
repurchases made.

        (k)   "Executive" means                        , the
Company's                        .

        (l)    "LTIP" means the Company's Long-Term Incentive Program that is
the vehicle for establishing Performance Objectives for Performance Unit Awards
under the Plan.

        (m)  "Maximum Award" means that maximum number of Performance Units
awarded to Executive as set forth in Section 2,
representing                        Percent (            %) of the Target Award.

        (n)   "Performance Period" means the Company's three (3) consecutive
fiscal years commencing with the fiscal year beginning                        .

        (o)   "Performance Unit" means a bookkeeping entry that records a unit
equal to $1.00 granted pursuant to this Award and that is payable solely in
cash.

        (p)   "Plan" means The Home Depot, Inc. 1997 Omnibus Stock Incentive
Plan, as amended from time to time.

        (q)   "Retirement" means Executive's termination of employment with the
Company and its Subsidiaries on or after attainment of age 60 and completion of
at least five (5) years of continuous service.

        (r)   "Target Award" means that number of Performance Units awarded to
Executive as set forth in Section 2, representing             Percent
(            %) of Executive's base salary in effect on the last day of the
Company's fiscal year immediately preceding the Performance Period divided by
One Dollar ($1.00).

        2.    Performance Unit Award.    Subject to the conditions set forth
herein, Company grants to Executive a Target Award
of                        (            ) Performance Units under the Plan, and a
Maximum Award of             (                        ) Performance Units,
earned in accordance with Section 3.

        3.    Determination of Units Earned.    Subject to Section 5, and
provided that Ending EPS is greater than Beginning EPS, the Company shall
deliver to Executive One Dollar ($1.00) for each whole Performance Unit that is
earned in accordance with the following schedule. No Performance Units shall be
earned, and this Award shall be forfeited and cancelled effective as of the last
day of the Performance Period, if Ending EPS is less than the Beginning EPS.

Average EPS Growth

--------------------------------------------------------------------------------

  Percentage of Target Award
Performance Units Earned

--------------------------------------------------------------------------------

Below Threshold: Below            %               % Threshold:            %  
            % Target:            %               % Maximum:            % or
above               %

The percentage of Target Award Performance Units earned between threshold and
target and target and maximum Average EPS Growth is based on interpolation, as
set forth on Schedule A.

        4.    Payment.    The amount determined under Section 3 will be paid to
Executive in cash as soon as administratively practicable after the end of the
Performance Period.

        5.    Termination of Employment.    Except as provided in Section 6, if
Executive's employment with the Company and its Subsidiaries terminates before
the end of the Performance Period, this Performance Unit Award shall be
forfeited on the date of such termination.

--------------------------------------------------------------------------------




        6.    Retirement, Death or Disability.    If Executive's employment with
the Company and its Subsidiaries terminates during the final fiscal year in the
Performance Period because of Executive's Retirement, death or Disability,
Executive shall be entitled to a prorated portion of the Performance Units
earned in accordance with Section 3, determined at the end of the Performance
Period and based on the ratio of the number of complete months Executive is
employed during the Performance Period to the total number of months in the
Performance Period. Any payments due on Executive's death shall be paid to his
estate as soon as administratively practicable after the end of the Performance
Period.

        7.    Transferability.    The Performance Units shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise. Any attempted transfer of the
Performance Units prohibited by this Section 7 shall be null and void.

        8.    Adjustments.    The Committee may make or provide for such
adjustment in the Performance Units as the Committee in its sole discretion may
in good faith determine to be equitably required in order to prevent dilution or
enlargement of Executive's rights that otherwise would result from (a) any
exchange of shares of the Common Stock, recapitalization or other change in the
capital structure of the Company, (b) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Committee may provide in
substitution for the Performance Units such alternative consideration as it may
in good faith determine to be equitable under the circumstances and may require
in connection therewith the surrender of the Performance Units so replaced.

        9.    Withholding.    The Company shall have the right to withhold from
payments made to Executive pursuant to this Award, or to withhold from other
compensation payable to Executive, all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Performance
Units.

        10.    No Impact On Other Benefits And Employment.    This Award shall
not confer upon Executive any right with respect to continuance of employment or
other service with the Company and shall not interfere in any way with any right
that the Company would otherwise have to terminate Executive's employment at any
time. Nothing herein contained shall affect Executive's right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other employment plan or program of the Company or any
of its subsidiaries nor constitute an obligation for continued employment.

        11.    Plan Provisions.    In addition to the terms and conditions set
forth herein, this Award is subject to and governed by the terms and conditions
set forth in the Plan, which is hereby incorporated by reference. Unless the
context otherwise requires, capitalized terms used in this Award and not
otherwise defined herein shall have the meanings set forth in the Plan. In the
event of any conflict between the provisions of this Award and the Plan, the
Plan shall control.

        12.    Miscellaneous.    

        (a)   Limitation of Rights.    This Award shall not give Executive any
rights to similar grants in future years or any right to be retained in the
employ or service of the Company or to interfere in any way with the right of
the Company to terminate Executive's services at any time or the right of
Executive to terminate his or her services at any time.

        (b)   Rights Unsecured.    Executive shall have only the Company's
unfunded, unsecured promise to pay pursuant to the terms of this Award.
Executive's rights hereunder shall be that of an unsecured general creditor of
the Company and Executive shall not have any security interest in any assets of
the Company.

--------------------------------------------------------------------------------



        (c)   Limitation of Actions.    Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one
(1) year after the Company provides Executive with a written denial of any claim
made by Executive hereunder.

        (d)   Offset.    Company may deduct from amounts otherwise payable under
this Award all amounts owed by Executive to Company and its affiliates to the
maximum extent permitted by applicable law.

        (e)   Controlling Law.    This Award shall be governed by, and construed
in accordance with, the laws of the State of Georgia (without giving effect to
the choice of law principles) and any action arising out of or related thereto
shall be brought in either the United States District Court for the Northern
District of Georgia, Atlanta Division, or the Superior Court of Cobb County,
Georgia.

        (f)    Severability.    If any term, provision, covenant or restriction
contained in the Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

        (g)   Construction.    The Award contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

        (h)   Headings.    Section and other headings contained in the Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

        The undersigned, Chairman, President and Chief Executive Officer of The
Home Depot, Inc., has executed this Award at the direction of the Leadership
Development and Compensation Committee of the Board of Directors on            ,
200    effective for the 200    -200    Performance Period.

 
   
   
    THE HOME DEPOT, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Chairman, President & CEO

WHEN AWARD IS MADE TO CEO:

        The undersigned, Chair of the Leadership Development and Compensation
Committee of the Board of Directors of The Home Depot, Inc., has executed this
Award at the direction of the independent members of the Board of Directors
on            , 200    effective for the 200    -200    Performance Period.

 
   
   
    LEADERSHIP DEVELOPMENT AND
COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE HOME
DEPOT DEPOT, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Committee Chair

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



LONG-TERM INCENTIVE PROGRAM PERFORMANCE UNIT AWARD (200 -200 Performance Period)
W I T N E S S E T H
